Fellows, C. J.
(dissenting). Dogs have been recognized as property and the subject of larceny in this State. Rockwell v. Oakland Circuit Judge, 133 Mich. 11. In my judgment the State may not destroy the property of its citizens upon the sole ground that taxes, either general or specific, upon it or license fees exacted have not been paid. In so far as this law authorizes the killing of dogs whose owners have not paid the exacted fee, I think it is invalid.
Bird, J., concurred with Fellows, C. J.